August 5 2014


                                          DA 13-0151

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2014 MT 206


STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

MICHAEL KURT CHILINSKI,

              Defendant and Appellant.


APPEAL FROM:            District Court of the Fifth Judicial District,
                        In and For the County of Jefferson, Cause No. DC 11-45
                        Honorable Loren Tucker, Presiding Judge

COUNSEL OF RECORD:

                For Appellant:

                        Wade Zolynski, Chief Appellate Defender, Koan Mercer, Assistant
                        Appellate Defender, Helena, Montana

                For Appellee:

                        Timothy C. Fox, Montana Attorney General, Katie F. Schulz, Assistant
                        Attorney General, Helena, Montana

                        Matthew Johnson, Jefferson County Attorney, Boulder, Montana

                For Amicus Curiae:

                        William R. Sherman, Nicole B. Neuman, Stijn Van Osch, Latham &
                        Watkins, PLLP, Washington, D.C.
                        (Pro hac vice Attorneys for the Humane Society of the United States)

                        David K.W. Wilson, Jr., Robert Farris-Olsen, Morrison, Sherwood,
                        Wilson & Deola, PLLP, Helena, Montana
                        (Attorneys for the Humane Society of the United States)

                                                    Submitted on Briefs: May 28, 2014
                                                               Decided: August 5, 2014

Filed:
                        __________________________________________
                                          Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1     Michael Chilinski appeals from his conviction and sentence in the Fifth Judicial

District Court, Jefferson County, on 91 counts of animal cruelty. We affirm.

¶2     We restate the issues on appeal as follows:

¶3     1. Did the District Court err in denying Chilinski’s motion to suppress?

¶4     2. Did the District Court abuse its discretion in limiting evidence to the time

period of the charged offenses?

¶5     3. Did the District Court abuse its discretion in ordering the forfeiture of all of

Chilinski’s dogs?

                                     BACKGROUND

¶6     In June 2011, Angelica Sarago reported to the Jefferson County Sheriff’s Office

(JCSO) that Chilinski’s residence had a large Malamute breeding operation. Sarago

reported that she had gone to the residence near Jefferson City to purchase a puppy and

found that more than 100 dogs were in poor health and the kennels were in poor

condition. Law enforcement investigating the call went to Chilinski’s residence and

observed the kennels were in poor condition. There was an extreme amount of feces

(primarily diarrhea), the dogs were matted and ungroomed, there was little food, and the

dogs did not have clean water. Further, there was a dead dog in one of the kennels. Law

enforcement left the residence, instructing Chilinski to clean up the facility.

¶7     On September 15, 2011, JCSO received another report from Carole and Bill

Peterson that Chilinski was neglecting his dogs. Chilinski had just sold the Petersons a

Malamute puppy, which Bill Peterson testified was filthy and had a distended belly.


                                              2
Also, the puppy’s hip bones and spine were visible through her fur. Peterson chose to

purchase the puppy despite her unhealthy appearance because he “felt that if [they] did

not purchase that dog that it would die.”         A veterinarian diagnosed the puppy as

malnourished, failing to thrive, and infected with various parasites.

¶8        Chilinski had bred Malamutes for many years, at first as a hobby and later as his

primary occupation. Over the prior two years, JCSO had received similar reports from

other concerned citizens. In 2009, Chilinski consented to an inspection of his kennels by

a veterinarian sent by JCSO. Chilinski maintains that he passed this inspection, although

such evidence is not in the record. In 2010, the Humane Society of the United States

(HSUS) contacted JCSO about reports that HSUS had received concerning Chilinski’s

kennels. JCSO discussed with HSUS Chilinski’s operation. HSUS informed JCSO that

members of its organization would be available to assist with the situation if needed. As

JCSO continued to receive complaints, Deputy Hildebrand visited Chilinski’s property in

both June and August 2011 to conduct further investigation. Hildebrand videotaped these

visits.

¶9        In October 2011, Deputy McFadden applied for and obtained a warrant to search

Chilinski’s kennels and home. The search warrant was issued to McFadden and “any and

all agents he may require.” The warrant described the evidence to be seized as including

“any and all dogs, living or deceased, and unborn,” as well as “any and all records

pertaining to dogs within the premises including veterinarian bills and records.” The

warrant also authorized the State to microchip each animal for the sake of maintaining




                                              3
accurate records and identification, “[d]ue to the extensive number of dogs that may be

found.”

¶10    McFadden testified that JCSO did not have an animal control officer or sufficient

staff to properly and safely execute the warrant, due to the large number of dogs which

were potentially sick, injured, and aggressive. Accordingly, JCSO contacted HSUS for

assistance and for input on the logistics of executing the warrant. After speaking with the

county attorney, JCSO provided HSUS with the videos taken by Hildebrand in June and

August 2011 of Hildebrand’s visits to Chilinski’s property so that HSUS might

understand the nature and scope of the situation.

¶11    Following issuance of the warrant, JCSO and the county attorney conducted a

meeting to organize the execution of the warrant and to seek assistance from several

groups of volunteers.     JCSO implemented protocols which were explained to the

volunteers. The volunteers did not sign confidentiality agreements, but were advised by

JCSO that they were assisting law enforcement and were expected to bring all evidence

to a law enforcement officer. Volunteers were instructed to turn over any photographs or

videos to the county attorney.

¶12    JCSO received assistance from law enforcement in neighboring jurisdictions,

HSUS, local animal shelter volunteers, and two volunteer veterinarians.                The

veterinarians provided professional opinions about the health and welfare of the dogs, the

conditions of the kennels, and whether proper food and water was available, and

concluded that the kennels were not suitable for any of the dogs. Upon executing the

warrant, law enforcement observed that the kennels were full of feces with no sign of


                                             4
food or fresh water, and many of the kennels were too small. Of the 139 dogs examined,

35 were extremely underweight, 49 were underweight, and 30 showed signs of

malnourishment. Many of the dogs had visible scars or other injuries, including missing

or damaged ears.      Several required immediate veterinary attention for distended

abdomens, ear and eye infections, and open wounds. The dogs were systematically

removed to a controlled environment where they were fully examined to determine the

extent of their illnesses and injuries. McFadden videotaped the property and kennels

prior to any dog being seized, and he photographed each dog as it was being seized.

Volunteers primarily assisted in the collection of the dogs. Other types of evidence—

including cameras, paperwork, photographs, and a computer—were seized by law

enforcement officers. Throughout the search, McFadden managed the volunteers by

maintaining volunteer rosters, directing volunteers, and holding meetings to ensure

everyone knew the proper procedures. JCSO seized 139 adult dogs and 23 puppies.

¶13     On October 18, 2011, Chilinski was charged with one misdemeanor count of

cruelty to animals and 91 counts of felony cruelty to animals pursuant to § 45-8-211,

MCA.     Chilinski moved to suppress evidence obtained from the search on Fourth

Amendment grounds, including: the warrant was not supported by sufficient and reliable

facts; the warrant was overbroad; and the participation of volunteers was unconstitutional

under Wilson v. Layne, 526 U.S. 603, 119 S. Ct. 1692 (1999). Chilinski also argued that

JCSO violated his fundamental right to privacy under Article II, Section 10 of the

Montana Constitution by impermissibly disseminating confidential criminal justice




                                            5
information in violation of § 44-5-303, MCA, and by allowing volunteers to aid in the

execution of the warrant.

¶14    A two-day evidentiary hearing on Chilinski’s motion was held. The District Court

denied the motion to suppress, concluding that probable cause was well established.

During the hearing, the State moved to exclude the presentation of evidence at trial

regarding the condition of Chilinski’s property and kennels prior to June 2011, the date of

the first complaint. The District Court granted the State’s request to limit evidence to the

time period from June 2011 forward, unless Chilinski could establish relevance of the

2009 investigation. On the first day of trial, Chilinski consequently argued that he should

be allowed to present evidence from the 2009 investigation, including the testimony of

the veterinarian who inspected Chilinski’s kennels at that time. Chilinski maintained that

the evidence was relevant because it established “justification” for neglect in 2011, when

he was facing financial difficulties and health issues, by comparing the condition of the

kennels in 2009 when Chilinski was free of financial difficulty and health issues. The

court denied Chilinski’s motion, stating:

       The only explanation that’s provided here is that Defendant would like to
       present evidence about a time which is not relevant to the time period in
       which [these] offenses . . . were charged. As I’ve explained here, the Court
       is unable to ascertain how it is that Mr. Chilinski’s either good conduct or
       poor conduct at a previous time, that is, a time before 2011 and specifically
       before June 2011, would tell the jury any probative information about the
       condition of his kennels in June 2011 and later.

The District Court explained, however, that it would not limit Chilinski’s ability to

present evidence and argument that his economic and medical adversity provided the

justification for the condition of the animals.


                                              6
¶15    Chilinski was convicted by a jury of 91 counts of animal cruelty. The court

sentenced Chilinski to the Department of Corrections for a total of 30 years with 25 years

suspended, and imposed a prohibition on Chilinski’s possessing any animals while on

probation. The District Court also ordered the forfeiture of every seized dog, as well as

the puppies born after the execution of the warrant.

                              STANDARDS OF REVIEW

¶16    In reviewing an order granting or denying a motion to suppress, we determine

whether the district court’s findings of fact are clearly erroneous and whether those

findings were correctly applied as a matter of law. State v. Dawson, 1999 MT 171, ¶ 13,

295 Mont. 212, 983 P.2d 916 (citing State v. Parker, 1998 MT 6, ¶ 17, 287 Mont. 151,

953 P.2d 692; State v. Roberts, 284 Mont. 54, 56, 943 P.2d 1249, 1250 (1997)). We

review a district court’s evidentiary rulings for abuse of discretion. State v. Schmidt,

2009 MT 450, ¶ 27, 354 Mont. 280, 224 P.3d 618 (citing State v. Damon, 2005 MT 218,

¶ 12, 328 Mont. 276, 119 P.3d 1194). We exercise plenary review of constitutional

issues. State v. Hantz, 2013 MT 311, ¶ 18, 372 Mont. 281, 311 P.3d 800.

                                     DISCUSSION

¶17    As an initial matter, Chilinski argues that the animal cruelty statute, § 45-8-211,

MCA, is void for vagueness, and that the District Court violated his due process rights by

failing to give a specific unanimity jury instruction. Chilinski concedes that he did not

properly preserve these arguments for appeal and asks that we review them on the merits

under the plain error doctrine.




                                             7
¶18    We conduct plain error review “sparingly, on a case-by-case basis,” and require

the defendant to establish: (1) that the alleged error implicates a fundamental right; and

(2) that failing to review the claimed error would result in a manifest miscarriage of

justice, leave unsettled the question of the fundamental fairness of the trial, or

compromise the integrity of the judicial process. State v. Evans, 2012 MT 115, ¶ 25, 365

Mont. 163, 280 P.3d 871 (citing State v. Wilson, 2011 MT 277, ¶ 28, 362 Mont. 416, 264

P.3d 1146; State v. Gunderson, 2010 MT 166, ¶¶ 99-100, 357 Mont. 142, 237 P.3d 74);

see also State v. Norman, 2010 MT 253, ¶ 17, 358 Mont. 252, 244 P.3d 737. “‘[A] mere

assertion that constitutional rights are implicated or that failure to review the claimed

error may result in a manifest miscarriage of justice is insufficient to implicate the plain

error doctrine.’” Evans, ¶ 25 (quoting Gunderson, ¶ 100).

¶19    Regarding Chilinski’s constitutional challenge to the animal cruelty statute, we

construe a statute “to avoid an unconstitutional interpretation whenever possible.” State

v. Roundstone, 2011 MT 227, ¶ 12, 362 Mont. 74, 261 P.3d 1009. Chilinski has not

presented an argument concerning § 45-8-211, MCA, that overcomes the presumption of

its constitutionality. Moreover, we are not persuaded that failing to review Chilinski’s

claim of unconstitutionality would result in a manifest miscarriage of justice, as the

evidence was overwhelming to prove both the substantive acts of cruelty and that they

were “without justification.” Concerning the jury instructions, the record shows the

following: the parties stipulated to a pattern jury instruction on the requirement of a

unanimous verdict, the verdict form instructed the jury to “return unanimous verdicts on

each count,” and the District Court further explained that the jury must “reach a


                                             8
unanimous verdict on each count individually and separately.” In light of this record,

Chilinski’s argument that the failure to give a specific unanimity instruction calls into

question the fundamental fairness of the entire trial is unpersuasive. Although both of

these unpreserved claims implicate a fundamental right, Chilinski has failed to establish

that the failure to review these claims would result in a manifest miscarriage of justice,

leave unsettled the question of the fundamental fairness of the trial or proceedings, or

compromise the integrity of the judicial process. See State v. Taylor, 2010 MT 94, ¶ 14,

356 Mont. 167, 231 P.3d 79 (citing State v. Finley, 276 Mont. 126, 137, 915 P.2d 208,

215 (1996)). As a result, we decline to apply the plain error doctrine to reach the merits

of either of these issues.

¶20    Issue One: Did the District Court err in denying Chilinski’s motion to suppress?

¶21    Chilinski argues that the District Court erred in denying his motion to suppress for

three reasons: (1) the search warrant was unconstitutionally overbroad, (2) volunteers

impermissibly aided in the execution of the search warrant, and (3) JCSO impermissibly

disseminated confidential criminal justice information in violation of § 44-5-303, MCA.

¶22    First, Chilinski maintains that the warrant’s direction to seize “any and all dogs”

and “any and all records pertaining to dogs” is impermissibly overbroad in violation of

the Fourth Amendment of the United States Constitution and Article II, Section 11 of the

Montana Constitution. The Fourth Amendment and Article II, Section 11 require, in part,

that a search warrant particularly describe the items it authorizes to be seized. However,

“[t]he specificity required of a search warrant may vary depending on the circumstances

of the case and the type of items involved.” State v. Seader, 1999 MT 290, ¶ 13, 297


                                            9
Mont. 60, 990 P.2d 180. “Generic categories or general descriptions of items are not

necessarily invalid if a more precise description of the items to be seized is not possible.”

Seader, ¶ 13 (citing U.S. v. Spilotro, 800 F.2d 959, 963 (9th Cir. 1986); State v. Perrone,

834 P.2d 611, 616 (Wash. 1992)). In denying Chilinski’s motion to suppress, the District

Court found that the search warrant “particularly described what was to be seized.” We

agree. Under the circumstances, it was not possible for the warrant to provide for a more

precise description of the dogs and records relating to the dogs due to the sheer size of

Chilinski’s operation. Chilinski himself was unsure of the exact number of dogs that he

owned. The record shows that the warrant did not permit, as Chilinski claims, a “general

exploratory rummaging” in Chilinski’s belongings, Seader, ¶ 11 (citing Coolidge v. N.H.,

403 U.S. 443, 467, 91 S. Ct. 2022, 2038 (1971)); rather, it enabled JCSO to “reasonably

ascertain and identify the things which [were] authorized to be searched,” Seader, ¶ 12

(citing Perrone, 834 P.2d at 615).     As such, we hold that the search warrant was not

unconstitutionally overbroad.

¶23    Second, Chilinski takes issue with the volunteer assistance provided in the

execution of the search warrant. Relying on the Fourth Amendment claim discussed in

Wilson v. Layne, 526 U.S. 603, 119 S. Ct. 1692 (1999), and on Article II, Section 11,

Chilinski maintains that it is unconstitutional for law enforcement to allow the presence

of third parties acting for private purposes in the execution of a warrant. Chilinski argues

that HSUS volunteers were acting for private purposes, thereby impermissibly exceeding

the scope of the warrant. As a result, Chilinski claims that the exclusionary rule must

apply to all evidence that was developed by the volunteers. The State correctly notes,


                                             10
however, that Wilson is easily distinguishable from the instant case. In Wilson, law

enforcement invited a newspaper reporter and photographer on a “media ride-along”

when the search warrant was executed. Wilson, 526 U.S. at 606-07, 119 S. Ct. at

1695-96.   Law enforcement did not solicit the assistance of the reporters prior to

executing the warrant, and the reporters did not participate in the execution of the warrant

other than to document the event via photographs. In the civil suit that followed, the

government attempted to justify its “media ride-along” policy in part by arguing that the

presence of the media could help publicize its efforts to combat crime. Wilson, 526 U.S.

at 612, 119 S. Ct. at 1698. The United States Supreme Court responded that “[s]urely the

possibility of good public relations for the police is simply not enough, standing alone, to

justify the ride-along intrusion into a private home.” Wilson, 526 U.S. at 613, 119 S. Ct.

at 1698. The Supreme Court thus concluded that the reporters were acting solely for

private purposes, and explained that “although the presence of third parties during the

execution of a warrant may in some circumstances be constitutionally permissible . . . the

presence of these third parties was not.” Wilson, 526 U.S. at 613, 119 S. Ct. at 1699

(emphasis in original).

¶24    In the instant case, the record shows that HSUS and other volunteers were clearly

not acting solely for private purposes.     Despite Chilinski’s claims that HSUS only

became involved in order to pursue the private agenda of publicizing the cause of HSUS,

the record shows that the volunteers, unlike the reporters in Wilson, provided invaluable

aid in collecting and inventorying evidence under the direct supervision of law

enforcement. As stated above, JCSO did not have an animal control officer, or any other


                                            11
staff member with knowledge or experience in safely seizing, examining, and placing

well over 100 large dogs.

¶25    Further, as the State correctly notes, the warrant was directed to McFadden and

“any and all agents he may require” in executing the warrant. Section 46-5-226, MCA,

directly authorizes civilians to aid in serving a warrant by stating: “A search warrant must

in all cases be served by the peace officer specifically named and by no other person

except in aid of the officer when the officer is present and acting in its service.” The

record shows that the volunteers did indeed aid and act in the service of JCSO, and that

McFadden was present and managing the volunteers throughout the execution of the

warrant.   Chilinski does not argue that volunteers seized any evidence, much less

evidence outside of that which was particularly described by the warrant. Instead, he

argues that the mere presence of the volunteers impermissibly exceeded the scope of the

warrant. Such an argument is contrary to the provisions of § 46-5-226, MCA, and the

specific provisions of the instant warrant, and improperly suggests that JCSO could have

safely and timely executed this warrant without the assistance of volunteers with

specialized knowledge.      Thus, we hold that the participation of volunteers in the

execution of the search warrant did not violate Chilinski’s Fourth Amendment or

Article II, Section 11 rights.

¶26    Finally, Chilinski claims that the presence of volunteers violated his right to

privacy under Article II, Section 10 of the Montana Constitution. Specifically, Chilinski

argues that JSCO violated § 44-5-303, MCA, which generally prohibits the dissemination

of confidential criminal justice information, when it allowed non-law enforcement


                                            12
personnel to assist in executing the warrant and thereby to have access to Chilinski’s

property and other purported confidential criminal justice information. Chilinski further

maintains that JCSO impermissibly disseminated confidential criminal justice

information when it sent copies of the two videos taken by McFadden in June and August

2011 to HSUS representatives. Section 44-5-303(1), MCA, provides that “dissemination

of confidential criminal justice information is restricted to criminal justice agencies, to

those authorized by law to receive it, and to those authorized to receive it by a district

court upon a written finding that the demands of individual privacy do not clearly exceed

the merits of public disclosure.”       As discussed above, the warrant was specifically

directed to McFadden and “any and all agents [McFadden] may require.” Thus, in

considering §§ 44-5-303 and 46-5-226, MCA, together with the circumstances of this

particular warrant, we conclude that, to the extent there was confidential criminal justice

information disseminated, the volunteers were authorized by law to receive such

information in order to safely and timely execute the warrant.1

¶27    Issue Two: Did the District Court abuse its discretion in limiting evidence to the
       time period of the charged offenses?

¶28    Chilinski argues that the District Court abused its discretion when it improperly

determined that the results of an investigation of his kennels in 2009 were irrelevant

pursuant to M. R. Evid. 403. Chilinski maintains that the exclusion of this evidence

deprived him of his constitutional right to present a defense. Under M. R. Evid. 403, “the

       1
         The State raises a credible argument that even if JCSO had violated § 44-5-303, MCA,
the proper remedy would not be the application of the exclusionary rule but, rather, a sanction as
specifically provided by §§ 44-2-205 and -112, MCA. We need not decide this argument,
however, given our analysis above.


                                               13
determination of admissibility is within the discretion of the trial judge and will not be

disturbed unless there is manifest abuse of discretion.” State v. Hall, 244 Mont. 161, 170,

797 P.2d 183, 189 (1990) (citing Krueger v. Gen. Motors Corp., 240 Mont. 266, 275, 783

P.2d 1340, 1346 (1989); Zeke’s Distrib. Co. v. Brown-Forman Corp., 239 Mont. 272, 779

P.2d 908 (1989)).     “A court abuses its discretion when it acts arbitrarily without

employing conscientious judgment or exceeds the bounds of reason, resulting in

substantial injustice.” State v. Criswell, 2013 MT 177, ¶ 42, 370 Mont. 511, 305 P.3d

760.

¶29    Chilinski maintains that evidence of the 2009 kennel inspection was relevant to

demonstrate that the conditions of the kennels and dogs in 2011 were justified due to

Chilinski’s financial hardship and health issues which, in contrast, were absent in 2009.

When Chilinski moved to admit evidence of the 2009 inspection during trial, a lengthy

discussion ensued in which the District Court questioned the relevance of the inspection.

The District Court also pointed out that if Chilinski introduced the 2009 inspection, it

would open the door to the State introducing a number of complaints it had received

about the condition of Chilinski’s kennel during that time as well. In concluding that the

2009 inspection was not relevant, the District Court explained:

       In the event that Mr. Chilinski wishes to provide information to the jury
       that he was suffering financial reverses or economic hard times during that
       period [i.e., in 2011] which would prevent him from having conducted
       things the way apparently he would prefer to have done, then he may do so;
       but the Court is simply unable to ascertain any kind of cogent connection
       between a time period when conduct has not been charged, and the time
       period when offenses are charged.




                                            14
It is notable that Chilinski nonetheless testified that the 2009 inspection occurred.

Chilinski also testified at length about his financial hardships and his health issues

including a serious foot injury that made it difficult to care for the dogs. Thus, the record

shows that the District Court carefully considered Chilinski’s motion and that Chilinski

was allowed to present evidence of justification. Chilinski has, therefore, failed to meet

his burden in demonstrating that the District Court’s actions were arbitrary or exceeded

the bounds of reason, resulting in substantial injustice.

¶30    Issue Three: Did the District Court abuse its discretion in ordering the forfeiture
       of all of Chilinski’s dogs?

¶31    Section 45-8-211, MCA, provides the penalty for those found guilty of cruelty to

animals as follows:

               (2)(a) A person convicted of the offense of cruelty to animals shall
       be fined an amount not to exceed $1,000 or be imprisoned in the county jail
       for a term not to exceed 1 year, or both. A person convicted of a second or
       subsequent offense of cruelty to animals or of a first or subsequent offense
       of aggravated animal cruelty shall be fined an amount not to exceed $2,500
       or be sentenced to the department of corrections for a term not to exceed
       2 years, or both.
               (b) If the convicted person is the owner, the person may be required
       to forfeit any animal affected to the county in which the person is
       convicted. This provision does not affect the interest of any secured party
       or other person who has not participated in the offense.
               (c) For the purposes of this subsection (2), when more than one
       animal is subject to cruelty to animals, each act may comprise a separate
       offense.
               (3) In addition to the sentence provided in subsection (2), the court:

                                          .   .    .

             (c) shall prohibit or limit the defendant’s ownership, possession, or
       custody of animals, as the court believes appropriate during the term of the
       sentence.



                                              15
¶32   Chilinski does not argue that the dogs found to be victims of animal cruelty were

improperly forfeited. Rather, he maintains that the District Court was not authorized to

order forfeiture of Chilinski’s dogs which were not identified as victims of animal

cruelty. He continues that the State failed to prove beyond a reasonable doubt that each

of the uncharged dogs was “affected” by Chilinski’s actions pursuant to § 45-8-211(2)(b),

MCA, and therefore the forfeiture of the uncharged dogs constitutes an impermissible

increase in his sentence in violation of Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct.

2348 (2000). Chilinski additionally argues that the forfeiture was procedurally improper

because his property was disposed of without giving Chilinski the value of the dogs, or

allowing Chilinski himself to give the dogs away.

¶33   The Court’s first step in interpreting a statute is to look at its plain language. State

v. Letasky, 2007 MT 51, ¶ 11, 336 Mont. 178, 152 P.3d 1288. “In the construction of a

statute, the office of the judge is simply to ascertain and declare what is in terms or in

substance contained therein, not to insert what has been omitted or to omit what has been

inserted.” Section 1-2-101, MCA. If legislative intent can be determined by the plain

meaning of the words, the Court may go no further in applying any other meaning or

interpretation. State v. Booth, 2012 MT 40, ¶ 11, 364 Mont. 190, 272 P.3d 89 (citing

State v. Stiffarm, 2011 MT 9, ¶ 12, 359 Mont. 116, 250 P.3d 300).

¶34   The plain language of § 45-8-211(2)(b), MCA, does not limit the animals that may

be forfeited to only those which served as the underlying basis for the substantive

charges. The statute specifically provides that “any animal affected” may be forfeited

(emphasis added). At sentencing, the State argued that the uncharged dogs were also


                                             16
affected, citing evidence that all dogs suffered from a lack of adequate food, water, and

infestations of diseases and parasites. The State also argued that nearly half of the

puppies born to seized pregnant dogs died and that this supported the conclusion that all

the dogs were affected by Chilinski’s neglect. It is notable that several other jurisdictions

allow for the forfeiture of any animal owned by a person convicted of animal cruelty, not

just an animal knowingly or negligently mistreated or neglected. See State v. Sheets, 677

N.E.2d 818 (Ohio 1996) (the trial court did not abuse its discretion in requiring the

defendant to forfeit 122 horses even though the defendant was convicted of animal

cruelty charges regarding only 10 of the horses); State v. Barker, 714 N.E.2d 447 (Ohio

1998) (a defendant convicted of animal cruelty may be required to forfeit all animals as a

condition of probation, including those animals that were not the victims of the animal

cruelty charges); Stephens v. State, 545 S.E.2d 325 (Ga. 2001) (the trial court did not

abuse its discretion in requiring the defendant to forfeit 34 dogs, including 9 later-born

puppies, even though the defendant was convicted of animal cruelty charges regarding

only 17 of the dogs). Thus, the District Court’s forfeiture requirement was authorized by

the statute.

¶35    Additionally, Chilinski’s Apprendi argument is misplaced. Apprendi dealt with

aggravating factors in a crime, and held that “any fact that increases the penalty for a

crime beyond the prescribed statutory maximum must be submitted to a jury, and proved

beyond a reasonable doubt.” 530 U.S. at 490, 120 S. Ct. at 2362-63. Chilinski relies

heavily on the Supreme Court’s more recent decision in Southern Union Co. v. United

States, ___ U.S. ___, 132 S. Ct. 2344 (2012), for the proposition that a jury must find


                                             17
beyond a reasonable doubt that an animal was “affected” for purposes of forfeiture under

§ 45-8-211(2)(b), MCA. The Supreme Court held in Libretti v. United States, 516 U.S.

29, 49, 116 S. Ct. 356, 367-68 (1995), however, that the Sixth Amendment does not

require a jury verdict on criminal forfeitures. The Supreme Court has not overruled

Libretti. Furthermore, criminal forfeiture statutes prescribe no minimum or maximum

punishments, which are the primary focus of Apprendi and its progeny. As the federal

courts have recognized,

      Apprendi has no effect on criminal forfeiture proceedings because forfeiture
      provisions have no statutory maximum. Apprendi’s statutory maximum is
      supplied by the statute of conviction . . . . The criminal forfeiture
      provisions do not include a statutory maximum; they are open-ended in that
      all property representing proceeds of illegal activity is subject to forfeiture.

U.S. v. Messino, 382 F.3d 704, 713 (7th Cir. 2004); accord U.S. v. Fruchter, 411 F.3d

377, 383 (2d Cir. 2005); U.S. v. Sigillito, No. 13-1027, ___ F.3d ___, 2014 U.S. App.

LEXIS 13729, at *48-49 (8th Cir. Jan. 13, 2014). In Sigillito, the Eighth Circuit cites

numerous decisions holding that Southern Union does not apply to criminal forfeitures

and that the right to a jury verdict on forfeitability does not fall within the Sixth

Amendment’s constitutional protection. The Court of Appeals explains that

      a judge cannot exceed his constitutional authority by imposing a
      punishment beyond the statutory maximum if there is no statutory
      maximum. Criminal forfeiture is, simply put, a different animal from
      determinate sentencing. . . . Thus, although criminal forfeitures are like
      fines in that they constitute punishment, they are unlike the fine in Southern
      Union that involved a statutory maximum amount.

Sigillito, 2014 U.S. App. LEXIS 13729, at *49 (brackets, citations, and internal quotation

marks omitted). Accordingly, Chilinski’s claim under Apprendi fails.



                                            18
¶36    Finally, in enacting § 45-8-211(2)(b) and (3)(c), MCA, the Legislature granted

district courts authority to exercise discretion in imposing the requirement of forfeiture.

We review the reasonableness of sentencing conditions for an abuse of discretion. State

v. Ashby, 2008 MT 83, ¶ 9, 342 Mont. 187, 179 P.3d 1164. In State v. Zimmerman, 2010

MT 44, 355 Mont. 286, 228 P.3d 1109, we considered the imposition of a sentencing

condition pursuant to §§ 46-18-201(4)(o) and -202(1)(f), MCA (2009), as it related to the

ownership of animals. Zimmerman dealt with a defendant found guilty of maintaining a

public nuisance by feeding and keeping various pets inside a dilapidated house, and also

feeding a group of feral cats outside the house. Zimmerman, ¶ 3. Zimmerman’s deferred

imposition of his sentence required him to remove his indoor pets from the county.

Zimmerman, ¶ 10. Zimmerman challenged the legality of this sentencing condition, and

on appeal we upheld the trial court, stating that “[c]onditions imposed by a district court

must relate to rehabilitation or protection of society within the particular context of an

offender’s crime or the unique background, characteristics, or conduct of the offender.

Zimmerman, ¶ 17 (citations omitted). We concluded that the removal of the pets was

reasonably related to protecting citizens from further nuisances. Zimmerman, ¶ 18.

¶37    We recognize that the provisions of § 45-8-211(2)(b) and (3)(c), MCA, relate to

the penalty that may be imposed by a district court and are not necessarily conditions of a

suspended sentence imposed pursuant to §§ 46-18-201(4)(o) and -202(1)(f), MCA

(2009). Nevertheless, we may draw from the analysis of Zimmerman and similar cases

dealing with sentencing conditions in assessing the reasonableness of the District Court’s

decision to require a forfeiture of Chilinski’s animals. Here, the District Court found a


                                            19
number of facts concerning the deplorable conditions that all of the dogs were living in

while in Chilinski’s care, and concluded “[t]here is no evidence to suggest that returning

the animals to Chilinski would change the circumstances which gave rise to their

seizure.” The court also noted that Chilinski had insufficient funds available to care for

the dogs, and that there was no indication Chilinski could provide viable treatment for

injury and disease if the dogs were returned to him. Accordingly, given the specific

authority granted to a district court by § 45-8-211(2)(b) and (3)(c), MCA, allowing

forfeiture of the affected animals, and the discretion afforded a sentencing judge in

imposing sentencing conditions, we hold that the District Court did not abuse its

discretion in requiring Chilinski to forfeit all of his dogs.

                                       CONCLUSION

¶38    For the forgoing reasons, we affirm.


                                                    /S/ LAURIE McKINNON

We Concur:

/S/ MIKE McGRATH
/S/ PATRICIA COTTER
/S/ BETH BAKER
/S/ JIM RICE




                                               20